Title: From Thomas Jefferson to John Adams, 2 March 1788
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Mar. 2. 1788. Sunday

I received this day a letter from Mrs. Adams of the 26th. ult. informing me you would set out on the 29th. for the Hague. Our affairs at Amsterdam press on my mind like a mountain. I have no information to go on but that of the Willincks and Van Staphorsts, and according to that something seems necessary to be done. I am so anxious to confer with you on this, and to see you  and them together, and get some effectual arrangement made in time that I determine to meet you at the Hague. I will set out the moment some repairs are made to my carriage. It is promised me at 3. oclock tomorrow; but probably they will make it night, and that I may not set out till Tuesday morning. In that case I shall be at the Hague Friday night. In the mean time you will perhaps have made all your bows there. I am sensible how irksome this must be to you in the moment of your departure, but it is a great interest of the U.S. which is at stake and I am sure you will sacrifice to that your feelings and your interest. I hope to shake you by the hand within 24. hours after you receive this, and in the mean time am with much esteem & respect Dear Sir Your affectionate friend & humble servt,

Th: Jefferson

